June 24, 2011 John P. Nolan Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C.20549 Re: 1st Constitution Bancorp Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 23, 2011 Form 10-Q for the Fiscal Quarter Ended March 31, 2011 Filed May 16, 2011 File No. 000-32891 Dear Mr. Nolan: By this letter, I am confirming on behalf of 1st Constitution Bancorp (the “Company”), our conversation earlier today pursuant to which you agreed to the Company’s request for an extension of time, until July 15, 2011, to submit its response to the Securities and Exchange Commission’s comment letter dated June 17, 2011. The Company intends to file its response on or prior to the foregoing date. In the event that you have any questions or comments, please feel free to contact me at (609) 655-4500.Thank you. Very truly yours, /s/ JOSEPH M. REARDON Joseph M. Reardon Senior Vice President and Treasurer cc: Day Pitney LLP ParenteBeard LLC P.O. Box 634●2650 Route 130●Cranbury, New Jersey 08512●609/655-4500
